DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 23, 2020; January 25, 2021; November 22, 2021; and March 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "232" (drawings, most of application) and "230" (paragraph 73) have both been used to designate scouting-cab instructions.  Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 940.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 21, “an agricultural field management zones” should be “agricultural field management zones”.
In paragraph 22, “implemented for example,” should be “implemented, for example,”.
In paragraph 26, “data is” should be “data are”.  Examiner notes that “data” is the plural of “datum” and that verbs used in connection with “data” should be in the plural form.  The specification contains numerous instances of “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.
In paragraph 31, “stored in for example,” should be “stored in, for example,”.
In paragraph 35, “determine for example,” should be “determine, for example,”.
In paragraph 39, “predictions sources” should be “prediction sources”.
In paragraph 41, “controller area network” should be “a controller area network”.
In paragraphs 65 and 66, the manner in which “account-fields-data ingestion-sharing instructions” is written is inconsistent with the manner in which it is written in the drawings (viz., “account, fields, data ingestion, sharing instructions”; see reference character 202).
In paragraph 81, “controllers provide” should be “controllers that provide”.
In paragraph 82, “load cells, pressure sensors” should be “load cells, or pressure sensors”.
In paragraph 84, the abbreviation “PWM” is introduced without any explanation of what it means or stands for.
In paragraph 92, “including but not limited to,” should be “including, but not limited to,”.
In paragraph 123, “cultivations practices” should be “cultivation practices”.
In paragraph 126, “crops growers” should be “crop growers”.
In paragraph 190, “a region merging approaches” should be “a region merging approach”.
In paragraph 192, both instances of “let assume that” should be “assume that”.  Furthermore, it is unclear what the k sets S represent.
In paragraph 194, “{1, 2 … n}” should be “{1, 2, …, n}”.
In paragraph 204, “let SA and SB are” should be “let SA and SB be”.
In paragraph 208, the dissimilarity threshold is denoted by e, whereas in Table 1 it is denoted by                                 
                                    ϵ
                                
                            .
In paragraph 210, “an additional processing” should be “additional processing”.
In paragraph 227, it is believed that Applicant intends “recorded” instead of “recoded”.
Appropriate correction is required.
The abstract of the disclosure is objected to because (a) in the antepenultimate line, there should be no commas after either instance of “zones”; and (b) in the penultimate line, there should be an “and” after the semicolon.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Examiner objects to claims 1-20.
Claims 1, 2, 14, and 15 are objected to because of the following informalities:  in each claim, an “and” should follow the final semicolon. 
Claims 1 and 14 are objected to because of the following informalities: because it is not clear what the reference point is relative to which homogeneity is measured,  “relatively homogeneous” should be amended to recite merely “homogeneous”.  
Claims 1-2 and 14-15 are objected to because of the following informalities: since it is unclear what the cutoff point between a “large” and a “small” zone is, nor is it clear what makes a zone “similar” to another, “large” and “small” should be amended to “larger” and “smaller,” respectively and that “similar neighboring … zones” either be amended to read merely “neighboring … zones” or that language be added consistent with the specification clarifying what makes zones “similar” to each other and how “similarity” is measured.
Claim 10 is objected to because of the following informalities: because it is unclear what makes yield limiting factors “similar” or what the requisite degree of similarity is, “similar yield limiting factors” should be amended either to read “the same yield limiting factors” or language should be added indicating what makes yield limiting factors similar, to the extent consistent with the specification.
Claims 4-5 are objected to because of the following informalities: “data comprises” should be “data comprise”.  
Claims 17-18 and 20 are objected to because of the following informalities:  “data […] is” should be “data […] are”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Claim 1
Step 1:	The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1: The claim recites a mental process as noted below.  The claim recites, inter alia:
… transforming … yield data, by applying an empirical cumulative density function to the … yield data, to generate transformed … yield data: Under its broadest reasonable interpretation of the claim in light of the specification, this limitation encompasses the mental process of applying a cumulative density function to data points.
based on the transformed … yield data, … smoothing the transformed … yield data to result in generating … smooth transformed … yield data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of smoothing data by, for example, removing outliers.
… determining a first count value of a plurality of management classes, wherein the plurality of management classes includes areas in the agricultural field that have relatively homogeneous yield limiting factors, but are not restricted to be spatially contiguous:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining an optimal number of management classes each of which satisfies the restrictions given in the limitation.
… generating a plurality of first management zones for the agricultural field by clustering the smooth transformed … yield data and using the first count value:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of organizing like data points into a number of clusters corresponding to the count value and drawing up management zones based thereon.  
… generating a set of first merged management zones by merging one or more small management zones, of the plurality of first management zones, with their respective similar neighboring large zones: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of redrawing the borders of management zones so that smaller zones are swallowed up by larger, similar zones.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim merely recites that the method should be performed “using instructions programmed in a computer system comprising one or more processors and computer memory”.  Mere recitation of generic computer components to perform a mental process does not meaningfully integrate the mental process into a practical application.  See MPEP § 2106.05(b)(I).  Among the other limitations of the claim, the first, “…receiving digital yield data representing yields of crops that have been harvested from an agricultural field,” represents the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).  The second, “… storing the set of first merged management zones and the first count value in a set of management zone metrics,” also represents the insignificant extra-solution activity of data gathering and output. See id.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The first additional limitation of the claim, “…receiving digital yield data representing yields of crops that have been harvested from an agricultural field,” represents the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).   The final limitation, “… storing the set of first merged management zones and the first count value in a set of management zone metrics,” represents the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Neither these two limitations nor the recitation of generic computer components amounts to significantly more than the judicial exception.  As an ordered whole, the claim is directed to a (potentially mentally performable) method of generating management zones for an agricultural field.  Nothing in the claim provides significantly more than this.  Accordingly, the claim is not patent eligible.

Claim 2
Step 1:  A process, as above.
Step 2A Prong 1: The claim recites, inter alia, “determining a second count value for the plurality of management classes; 
generating a plurality of second management zones by clustering the smooth transformed … yield data and using the second count value; [and]
generating a set of second merged management zones by merging one or more small management zones, of the plurality of second management zones, with their respective similar-47- 60403-0128neighboring large zones….”  All of these limitations mirror limitations that were already treated in the rejection of claim 1; claim 2 merely recites that these steps should be repeated.  A mental process that can be done once can be done twice.
Step 2A Prong 2:  The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.  The remaining limitation, “storing the set of second merged management zones and the second count value in the set of management zone metrics,” is insignificant extra-solution activity, as noted above.  
Step 2B: The remaining limitation, “storing the set of second merged management zones and the second count value in the set of management zone metrics,” is insignificant extra-solution activity, as noted above.  Neither this limitation nor the recitation of generic computer components amounts to significantly more than the judicial exception.

Claim 3
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “generating a management zone recommendation based on the set of management zone metrics by evaluating a delineation quality of management zones ….”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of making a management zone recommendation based on a certain management zone quality metric.
Step 2A Prong 2:  The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.  The remainder of the claim notes that the delineation quality is “stored in the set of management zone metrics,” which, as noted above, is insignificant extra-solution activity.
Step 2B:  The remainder of the claim notes that the delineation quality is “stored in the set of management zone metrics,” which, as noted above, is insignificant extra-solution activity.  Neither this limitation nor the recitation of generic computer components amounts to significantly more than the judicial exception.

Claim 4
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites, inter alia, that “… the method further comprises determining a recommended class count for the plurality of management classes based on the set of management zone metrics.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of recommending a number of classes, taking into consideration management zone metrics.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.  The remainder of the claim recites that “the digital yield data comprises data representing yield information collected for a multi-year time period….”  This limitation merely places limits on the data and does not alter the data-gathering step’s status as insignificant extra-solution activity.  At most, this limitation would limit the judicial exception’s field of use to the delineation of management zones based on multi-year data.  See MPEP § 2106.05(h).
Step 2B:  The remainder of the claim recites that “the digital yield data comprises data representing yield information collected for a multi-year time period….”  This limitation merely places limits on the data and does not alter the data-gathering step’s status as insignificant extra-solution activity.  At most, this limitation would limit the judicial exception’s field of use to the delineation of management zones based on multi-year data.  See MPEP § 2106.05(h).  Furthermore, the recitation of generic computer components does not amount to significantly more than the judicial exception.

Claim 5
Step 1:  A process, as above.
Steps 2A-2B:  The only difference between this claim and claim 4 is the length of time for which data are gathered; the analysis is not altered by this change in language.

Claim 6
Step 1:  A process, as above.
Step 2A Prong 1: This claim incorporates the mental processes recited in claim 1.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.  The claim further recites “obtaining the digital yield data from a plurality of historical yield maps.”  This claim recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
Step 2B: The claim recites “obtaining the digital yield data from a plurality of historical yield maps.”  This claim recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).  Neither this limitation nor the recitation of generic computer components amounts to significantly more than the judicial exception.

Claim 7
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “preprocessing the … yield data by performing one or more of: removing yield maps that correspond to multiple crops planted in the same season in the agricultural field, removing yield maps that include yield records outside boundaries of the agricultural field, marking yield records of absolute zeros as missing values, removing yield records for fields that have less than two years of yield maps period, or removing yield maps that have more than a certain count of missing values.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of removing yield maps if criteria such as records outside the boundaries of the field or having a certain amount of missing values are satisfied.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The recitation of generic computer components does not amount to significantly more than the judicial exception.

Claim 8
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “using the empirical cumulative density function to transform the … yield data into the transformed digital yield data including transformed … yield data records, each of which falls in a particular range.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of “squashing” the data records using the ECDF so that each data point falls within a particular range.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The recitation of generic computer components does not amount to significantly more than the judicial exception.

Claim 9
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “generating the smooth transformed … yield data by performing one or more of: removing outliers data from the transformed … yield data, determining one or more missing values in the transformed … yield data and including the one or more missing values in the smooth transformed … yield data, or performing a spatial smoothing on the transformed … yield data.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of picking outliers out of yield data.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The recitation of generic computer components does not amount to significantly more than the judicial exception.

Claim 10
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the set of first merged management zones includes contiguous subregions within the agricultural field that have similar yield limiting factors and are uniformly managed; wherein the first count value for the plurality of management classes indicates a count of management classes in the plurality of management classes.”  This limitation merely places restrictions on the merged zones and the first count value; the processes of merging the zones and determining the count value remain mental under the broadest reasonable interpretation.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The recitation of generic computer components does not amount to significantly more than the judicial exception.

Claim 11
Step 1:  A process, as above.
Step 2A Prong 1: The claim recites “applying any one of: a K-means approach, a fuzzy C-means approach, or a region merging approach.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of merging regions together; K-means and C-means clustering are mathematical algorithms that can be performed mentally or with pen and paper given a sufficiently small dataset.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The recitation of generic computer components does not amount to significantly more than the judicial exception.

Claim 12
Step 1:  A process, as above.
Step 2A Prong 1: The claim recites, inter alia, “ perform[ing] one or more of: applying hierarchical agglomeration; [or] evaluating a delineation quality of management zones by applying one or more clustering validation measures to the set of management zone metrics.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying a validation measure to management zone metrics to merge zones.
Step 2A Prong 2: The recitation of generic computer components does not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The recitation of generic computer components does not amount to significantly more than the judicial exception.

Claim 14
Step 1:  The claim recites “[a] data processing system comprising:
a memory; [and]
one or more processors coupled to the memory and programmed to [carry out a method].”  As such, the claim calls into the statutory category of machines.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  The only difference between this claim and claim 1 is the recitation of generic computer components such as “a memory” and “one or more processors coupled to the memory”.  Mere recitation of generic computer components is insufficient to integrate the judicial exception into a practical application.  See MPEP § 2106.05(b)(I).
Step 2B:  Other than as noted above, the analysis of this step parallels that of claim 1.

Claims 15-20
Step 1:  A machine, as above.
Step 2A, 2B: Except as noted above, claims 15-20 mirror claims 2-3 and 6-9, respectively; the analysis is therefore the same as in those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russ et al., “Exploratory Hierarchical Clustering for Management Zone Delineation in Precision Agriculture,” in Industrial Conf. Data Mining 161-73, Springer, Berlin, Heidelberg (2011) (“Russ 1”) in view of Brock et al., “Defining Yield-Based Management Zones for Corn-Soybean Rotations,” in 97 Agronomy J. 1115-28 (2005) (“Brock”) and further in view of Zizzamia et al. (US 20140058763) (“Zizzamia”).
Regarding claim 1, Russ 1 teaches “[a] method (could also be embodied as a system comprising a memory and one or more processors coupled thereto – see Russ 1, fourth paragraph under section 2.2 (“In the area of computer science, there are … no standard clustering algorithms which would allow tackling the above task….”)) comprising: 
using instructions programmed in a computer system comprising one or more processors and computer memory, receiving digital yield data representing yields of crops that have been harvested from an agricultural field (data obtained on a precision agriculture experimental site in Northern Germany in 2004, including information on yield – Russ 1, section 2.1, Fig. 1); …
using the instructions programmed in the computer system, determining a first count value of a plurality of management classes (field is to be tessellated into a fixed number of spatial clusters n less than or equal to N, where N is the number of data records – Russ 1, section 3.1), wherein the plurality of management classes includes areas in the agricultural field that have relatively homogeneous yield limiting factors (six zones are clustered based on the soil sampling attributes of pH, phosphorous levels, magnesium levels, and potassium levels and zones such as “low pH, low P, medium/low Mg, low K” are delineated – Russ 1, section 4), but are not restricted to be spatially contiguous (spatial contiguity constraint can be a “soft” constraint such that the final clustering outcome “can” [but need not] consider the constraint – Russ 1, p 165, first full paragraph); 
using the instructions programmed in the computer system, generating a plurality of first management zones for the agricultural field (k-means clustering is performed on the data records’ spatial coordinates to create a basic tessellation while explicitly assuming that the resulting spatial clusters contain similar data records – Russ 1, section 3.1) by clustering the … digital yield data and using the first count value (k-means clustering [where k = n] is performed on the data records’ spatial coordinates to create a basic tessellation while explicitly assuming that the resulting spatial clusters contain similar data records – Russ 1, section 3.1); [and]
using the instructions programmed in the computer system, generating a set of first merged management zones by merging one or more small management zones, of the plurality of first management zones, with their respective similar neighboring large zones (once small contiguous clusters have been created, the task is to merge these clusters consecutively into larger clusters; only those clusters should be merged which are a) similar (with regard to their attributes’ values) and b) spatial neighbors (adjacent) – Russ 1, first paragraph under section 3.2)….”
Russ 1 does not appear to disclose explicitly the remaining limitations of the claim.  However, Brock discloses “based on the transformed digital yield data, using the instructions programmed in the computer system, smoothing the transformed digital yield data to result in generating and storing smooth transformed digital yield data (yield data were analyzed for mild and severe outliers based on numeric difference from the interquartile range of a given dataset; all severe outliers were removed – Brock, p. 1116, top of second column); [and]
“using the instructions programmed in the computer system, storing the set of first merged management zones and the first count value in a set of management zone metrics (clustering success was measured with four performance measures; three indicated clustering optimization with 4 to 6 management zones, whereas the normalized classification entropy (NCE) indicated that yield data were optimally organized with only 2 management zones [performance measures = management zone metrics; number of management zones = count value] – Brock, abstract; see also p. 1116, first two full paragraphs (disclosing the use of software packages to delineate management zones; note that such software packages would store the number of zones and the performance measures)).”
Russ 1 and Brock are both in the field of agricultural management zone delineation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russ 1 to smooth the digital yield data prior to clustering and to include the management zone count value in a set of management zone metrics, as disclosed by Brock, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would prevent data that are not representative of the dataset as a whole from unduly influencing the results, thereby improving accuracy.  See Brock, p. 1116, paragraph spanning both columns.
Neither Russ 1 nor Brock appears to disclose explicitly the remaining limitations of the claim.  However, Zizzamia discloses “using the instructions programmed in the computer system, transforming the digital … data, by applying an empirical cumulative density function to the digital … data, to generate transformed digital … data (transformation using the empirical cumulative distribution function derived from the raw data transforms observed values onto the space (-1, 1) – Zizzamia, paragraph 128)….”
Russ 1, Brock, and Zizzamia are all in the field of clustering algorithms and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Brock to transform the raw data using an empirical cumulative distribution function, as disclosed by Zizzamia, and an ordinary artisan could reasonably have expected to do so successfully.  One motivation for doing so would be to enable a reasonable differentiation between observations when clustering.  See Zizzamia paragraph 130.

Claim 14 is a data processing system claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, the rejection of claim 1 is incorporated.  Russ 1 further teaches “determining a second count value for the plurality of management classes (field is to be tessellated into a fixed number of spatial clusters n less than or equal to N, where N is the number of data records – Russ 1, section 3.1); 
generating a plurality of second management zones by clustering the smooth transformed digital yield data and using the second count value (k-means clustering [where k = n] is performed on the data records’ spatial coordinates to create a basic tessellation while explicitly assuming that the resulting spatial clusters contain similar data records – Russ 1, section 3.1); [and]
generating a set of second merged management zones by merging one or more small management zones, of the plurality of second management zones, with their respective similar-47- 60403-0128neighboring large zones (k-means clustering is performed on the data records’ spatial coordinates to create a basic tessellation while explicitly assuming that the resulting spatial clusters contain similar data records – Russ 1, section 3.1)….”
Brock discloses “storing the set of second merged management zones and the second count value in the set of management zone metrics (clustering success was measured with four performance measures; three indicated clustering optimization with 4 to 6 management zones, whereas the normalized classification entropy indicated that yield data were optimally organized with only 2 management zones – Brock, abstract; see also p. 1116, first two full paragraphs (disclosing the use of software packages to delineate management zones; note that such software packages would store the number of zones and the performance measures in memory)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Zizzania to store the management zone count and the set of management zones in a set of metrics, as disclosed by Brock, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to recall the results of its previous processing for later use in optimizing yields.  See Brock, abstract.

Claim 15 is a data processing system claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 3, Russ 1, as modified by Brock and Zizzamia, teaches “generating a management zone recommendation based on the set of management zone metrics by evaluating a delineation quality of management zones stored in the set of management zone metrics (minimum fuzziness performance index (FPI) represents the least amount of membership sharing of observations among clusters as a result of the clustering order, whereas the relative minimum in the normalized classification entropy (NCE) represents the attainment of the greatest amount of organization [delineation quality in the set of management zone metrics] – Brock, p. 1119, second paragraph under “Zone Delineation and Performance Measures”; the FPI generally indicated optimal clustering with four management zones (MZs), but the NCE values indicated that two MZs optimized the data clustering [optimal MZ number = management zone recommendation] – id.).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Zizzamia to generate a management zone recommendation by evaluating a delineation quality of the management zones, as disclosed by Brock, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would optimize the number of the management zones, thereby improving yields.  See Brock, abstract and p. 1119, section entitled “Zone Delineation and Performance Measures”.

Claim 16 is a data processing system claim corresponding to method claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Russ 1, as modified by Brock and Zizzamia, teaches that “the digital yield data comprises data representing yield information collected for a multi-year time period (six years of yield monitor data from four fields were used – Brock, abstract), and … the method further comprises determining a recommended class count for the plurality of management classes based on the set of management zone metrics (minimum fuzziness performance index (FPI) represents the least amount of membership sharing of observations among clusters as a result of the clustering order, whereas the relative minimum in the normalized classification entropy (NCE) represents the attainment of the greatest amount of organization [management zone metrics] --  Brock, p. 1119, second paragraph under “Zone Delineation and Performance Measures”; the FPI generally indicated optimal clustering with four management zones (MZs), but the NCE values indicated that two MZs optimized the data clustering [optimal MZ number = recommended class count] – id).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Zizzamia to determine a recommended class count for the management classes based on management zone metrics, as disclosed by Brock, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would optimize the number of the management zones, thereby improving yields.  See Brock, abstract and p. 1119, section entitled “Zone Delineation and Performance Measures”.

Regarding claim 5, the rejection of claim 3 is incorporated.  Russ 1 further teaches that “the digital yield data comprises data representing yield information collected for one year (data obtained on a precision agriculture experimental site in Northern Germany in 2004, including information on yield – Russ 1, section 2.1, Fig. 1)….”
Brock further discloses that “the method further comprises determining a recommended class count for the plurality of management classes based on the set of management zone metrics (minimum fuzziness performance index (FPI) represents the least amount of membership sharing of observations among clusters as a result of the clustering order, whereas the relative minimum in the normalized classification entropy (NCE) represents the attainment of the greatest amount of organization [management zone metrics] --  Brock, p. 1119, second paragraph under “Zone Delineation and Performance Measures”; the FPI generally indicated optimal clustering with four management zones (MZs), but the NCE values indicated that two MZs optimized the data clustering [optimal MZ number = recommended class count] – id).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Zizzamia to determine a recommended class count for the management classes based on management zone metrics, as disclosed by Brock, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would optimize the number of the management zones, thereby improving yields.  See Brock, abstract and p. 1119, section entitled “Zone Delineation and Performance Measures”.

Regarding claim 6, Russ 1, as modified by Brock and Zizzamia, teaches “obtaining the digital yield data from a plurality of historical yield maps (fuzzy c-means clustering was used to identify yield based management zones (MZs), and to compare spatial association and agreement among corn yield-based MZs, soybean yield-based MZs, and published soil survey map units – Brock, abstract).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Zizzamia to obtain the yield data from historical yield maps, as disclosed by Brock, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would leverage the use of publicly available, easily accessible data that can be manipulated by the system to obtain results.  See Brock, p. 1117, first paragraph on right-hand column (disclosing that the soil map units were derived from a published county soil survey).

Claim 17 is a data processing system claim corresponding to method claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Russ 1, as modified by Brock and Zizzamia, teaches “using the empirical cumulative density function to transform the digital yield data into the transformed digital yield data including transformed digital yield data records, each of which falls in a particular range (transformation using the empirical cumulative distribution function derived from the raw data transforms observed values onto the space (-1, 1) – Zizzamia, paragraph 128).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Brock to flatten the data records to fall into a particular range based on an empirical cumulative density function, as disclosed by Zizzamia, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for a reasonable differentiation between data records while not over-accounting for rare observations.  See Zizzamia, paragraph 130.

Claim 19 is a data processing system claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 9, Russ 1, as modified by Brock and Zizzamia, teaches “generating the smooth transformed digital yield data by performing one or more of: removing outliers data from the transformed digital yield data, determining one or more missing values in the transformed digital yield data and including the one or more missing values in the smooth transformed digital yield data, or performing a spatial smoothing on the transformed digital yield data  (yield data were analyzed for mild and severe outliers based on numeric difference from the interquartile range of a given dataset; all severe outliers were removed – Brock, p. 1116, top of second column).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1 and Zizzamia to generate smoothed transformed data by removing outliers, as disclosed by Brock, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would prevent data that are not representative of the dataset as a whole from unduly influencing the results, thereby improving accuracy.  See Brock, p. 1116, paragraph spanning both columns.

Claim 20 is a data processing system claim corresponding to method claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 10, Russ 1, as modified by Brock and Zizzamia, teaches that “the set of first merged management zones includes contiguous subregions within the agricultural field that have similar yield limiting factors and are uniformly managed (since the final result of clustering is assumed to be a set of spatially mostly contiguous clusters, only those clusters should be merged which are a) similar (with regard to their attributes’ values) and b) spatial neighbors (adjacent) – Russ 1, first paragraph under section 3.2; largest zone, which covers roughly 80% of the field, could be described with low pH, low P, medium/low Mg, low K [similar yield limiting factors/uniform management] – Russ 1, p. 168, last paragraph before section 4.1); wherein the first count value for the plurality of management classes indicates a count of management classes in the plurality of management classes (field is to be tessellated into a fixed number of spatial clusters n [first count value] less than or equal to N, where N is the number of data records – Russ 1, section 3.1).”

Regarding claim 11, Russ 1, as modified by Brock and Zizzamia, teaches “applying any one of: a K-means approach, a fuzzy C-means approach, or a region merging approach (k-means clustering [where k = n] is performed on the data records’ spatial coordinates to create a basic tessellation while explicitly assuming that the resulting spatial clusters contain similar data records – Russ 1, section 3.1).”

Regarding claim 12, Russ 1, as modified by Brock and Zizzamia, teaches “generating the set of first merged management zones by executing computer instructions to perform one or more of: applying hierarchical agglomeration; evaluating a delineation quality of management zones by applying one or more clustering validation measures to the set of management zone metrics (one of the more common approaches to spatial clustering is a hierarchical agglomerative approach … further research into constraints-based clustering reveals that it may in principle be applied here – Russ 1, p. 165, first full paragraph).”

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russ 1 in view of Brock and Zizzamia and further in view of Simbahan et al., “Screening Yield Monitor Data Improves Grain Yield Maps,” in 96.4 Agronomy J. 1091-1102 (2004) (“Simbahan”).
Regarding claim 7, it appears that none of Russ 1, Brock, and Zizzamia explicitly discloses the further limitations of the claim.  However, Simbahan discloses “preprocessing the digital yield data by performing one or more of: removing yield maps that correspond to multiple crops planted in the same season in the agricultural field, removing yield maps that include yield records outside boundaries of the agricultural field, marking yield records of absolute zeros as missing values, removing yield records for fields that have less than two years of yield maps period, or removing yield maps that have more than a certain count of missing values (yield points that fell outside empirically defined minimum or maximum yield limits were removed; most of these were locations with zero yields [marking yield records of absolute zeros] – Simbahan, p. 1098, first full paragraph on right-hand column).”
Russ 1, Brock, Zizzamia, and Simbahan are all in the field of data processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1, Brock, and Zizzamia to preprocess the digital yield data by taking note of zero-yield points, as disclosed by Simbahan, and an ordinary artisan could reasonably have expected to do so successfully.  One motivation for doing so would be to increase the accuracy of the yield maps used.  See Simbahan, abstract.

Claim 18 is a data processing system claim corresponding to method claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Russ 1, Brock, and Zizzamia and further in view of McCauley (US 6058351) (“McCauley”).
Regarding claim 13, neither Russ 1, Brock, nor Zizzamia appear to disclose explicitly the remaining limitations of the claim. However, McCauley discloses “using the set of first merged management zones to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, and harvesting apparatus (data may represent soil properties, crop properties, or farming inputs supplied to the field  (e.g., water, seeds, or tillage techniques) – McCauley, Col. 1, ll. 42-47; management zone map may be used to make general judgments about a field or to generate prescription maps that may be used to generate command signals for variable rate controllers adapted to apply farming inputs to the field in amounts that vary as a function of the management zone at the positions in the field; variable-rate controllers may be used to control the application rates for seeds, fertilizers, herbicides, and other farming inputs – McCauley, col. 1, l. 63-col. 2, l. 6).”
Russ 1, Brock, Zizzamia, and McCauley are all in the field of data processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Russ 1, Brock, and Zizzamia to use the method to control farming equipment, as disclosed by McCauley, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would optimize crop production by taking into account spatial variations in a given farming field.  See McCauley, col. 1, ll. 14-36.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,719,638. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are found in the reference patent.  A comparison chart of the claims follows.  In claims that are not substantively identical, Examiner has bolded the limitations of the reference claims that correspond to limitations in the instant claims.
Instant Application
Reference Patent
1. A method comprising: 
using instructions programmed in a computer system comprising one or more processors and computer memory, receiving digital yield data representing yields of crops that have been harvested from an agricultural field; 
using the instructions programmed in the computer system, transforming the digital yield data, by applying an empirical cumulative density function to the digital yield data, to generate transformed digital yield data; 
based on the transformed digital yield data, using the instructions programmed in the computer system, smoothing the transformed digital yield data to result in generating and storing smooth transformed digital yield data; 
using the instructions programmed in the computer system, determining a first count value of a plurality of management classes, wherein the plurality of management classes includes areas in the agricultural field that have relatively homogeneous yield limiting factors, but are not restricted to be spatially contiguous; 
using the instructions programmed in the computer system, generating a plurality of first management zones for the agricultural field by clustering the smooth transformed digital yield data and using the first count value; 
using the instructions programmed in the computer system, generating a set of first merged management zones by merging one or more small management zones, of the plurality of first management zones, with their respective similar neighboring large zones; 
using the instructions programmed in the computer system, storing the set of first merged management zones and the first count value in a set of management zone metrics.
1. A method comprising: 
using instructions programmed in a computer system comprising one or more processors and computer memory, receiving, from physical sensors via a computer network, digital yield data representing yields of crops that have been harvested from an agricultural field; 
using the instructions programmed in the computer system, transforming the digital yield data, by applying an empirical cumulative density function to the digital yield data, to generate transformed digital yield data; 
based on the transformed digital yield data, using the instructions programmed in the computer system, smoothing and imputing missing yield values to the transformed digital yield data to result in generating and storing smooth transformed digital yield data; 
wherein imputing missing yield values to the transformed digital yield data comprises: 
plotting the transformed digital yield data onto a virtual geometric digital grid construed for the agricultural field and enclosed by boundaries of the agricultural field; 
determining a particular grid, of the virtual geometric digital grid, that has no corresponding yield data record in the transformed digital yield data; 
determining whether one or more yield data observations for a location corresponding to the particular grid are available in one or more observed yield value sets collected in one or more previous years; 
in response to determining that one or more yield data observations for a location corresponding to the particular grid are available in one or more observed yield values sets collected in one or more previous years: 
determining, using spatiotemporal modeling, a missing yield data record by cross imputing the one or more yield data observations for the location corresponding to the particular grid from the one or more observed yield value sets collected in one or more previous years; and 
imputing the missing yield data record into the transformed digital yield data as the corresponding yield data record; 
in response to determining that no yield data observations for the location corresponding to the particular grid is available in any observed yield value sets3Serial No. 15/234,943 Filed 8/11/2016Docket No. 60403-0128Reply to Office Action collected in previous years: 
determining, for a plurality of neighboring grids that are adjacent to the particular grid, a plurality of neighboring yield data records from the transformed digital yield data; 
determining a plurality of weights for each of the neighboring yield data records; 
computing a weighted sum based on the plurality of neighboring yield data records and the plurality of weights; and 
imputing the weighted sum into the transformed digital yield data as the corresponding yield data record; 
using the instructions programmed in the computer system, determining a first count value of a plurality of management classes, wherein the plurality of management classes includes areas in the agricultural field that have homogeneous yield limiting factors, but are not restricted to be spatially contiguous; 
using the instructions programmed in the computer system, generating a plurality of first management zones for the agricultural field by clustering the smooth transformed digital yield data and using the first count value; 
using the instructions programmed in the computer system, generating a set of first merged management zones by merging one or more small management zones, of the plurality of first management zones, with their respective similar neighboring large zones; 
using the instructions programmed in the computer system, storing, in a computer-based database, the set of first merged management zones and the first count value in a set of management zone metrics; and 
using the instructions programmed in the computer system, automatically controlling, using the set of first merged management zones, a computer control system of one or more of seeding, irrigation, nitrogen application, and harvesting apparatus.
2. The method of Claim 1, further comprising: 
determining a second count value for the plurality of management classes; 
generating a plurality of second management zones by clustering the smooth transformed digital yield data and using the second count value; 
generating a set of second merged management zones by merging one or more small management zones, of the plurality of second management zones, with their respective similar -47- 60403-0756neighboring large zones; 
storing the set of second merged management zones and the second count value in the set of management zone metrics.
2. The method of Claim 1, further comprising: determining a second count value for the plurality of management classes; 
generating a plurality of second management zones by clustering the smooth transformed digital yield data and using the second count value;  4Serial No. 15/234,943 Filed 8/11/2016Docket No. 60403-0128 Reply to Office Action 
generating a set of second merged management zones by merging one or more small management zones, of the plurality of second management zones, with their respective similar neighboring large zones; and 
storing the set of second merged management zones and the second count value in the set of management zone metrics.
3. The method of Claim 2, further comprising: 
generating a management zone recommendation based on the set of management zone metrics by evaluating a delineation quality of management zones stored in the set of management zone metrics.
3. The method of Claim 2, further comprising: 
generating a management zone recommendation based on the set of management zone metrics by evaluating a delineation quality of management zones stored in the set of management zone metrics.
4. The method of Claim 3, wherein the digital yield data comprises data representing yield information collected for a multi-year time period, and wherein the method further comprises determining a recommended class count for the plurality of management classes based on the set of management zone metrics.
4. The method of Claim 3, wherein the digital yield data comprise data representing yield information collected for a multi-year time period, and wherein the method further comprises determining a recommended class count for the plurality of management classes based on the set of management zone metrics.
5. The method of Claim 3, wherein the digital yield data comprises data representing yield information collected for one year, and wherein the method further comprises determining a recommended class count for the plurality of management classes based on the set of management zone metrics.  
5. The method of Claim 3, wherein the digital yield data comprise data representing yield information collected for one year, and wherein the method further comprises determining a recommended class count for the plurality of management classes based on the set of management zone metrics.
6. The method of Claim 1, further comprising obtaining the digital yield data from a plurality of historical yield maps.
6. The method of Claim 1, further comprising obtaining the digital yield data from a plurality of historical yield maps.  
7. The method of Claim 1, further comprising preprocessing the digital yield data by performing one or more of. removing yield maps that correspond to multiple crops planted in the same season in the agricultural field, removing yield maps that include yield records outside boundaries of the agricultural field, marking yield records of absolute zeros as missing values, removing yield records for fields that have less than two years of yield maps period, or removing yield maps that have more than a certain count of missing values.
7. The method of Claim 1, further comprising preprocessing the digital yield data by performing one or more of: removing yield maps that correspond to multiple crops planted in the same season in the agricultural field, removing yield maps that include yield records outside the boundaries of the agricultural field, marking yield records of absolute zeros as missing values, removing yield records for fields that have less than two years of yield maps, or removing yield maps that have more than a certain count of missing values.
8. The method of Claim 1, further comprising using the empirical cumulative density function to transform the digital yield data into the transformed digital yield data including transformed digital yield data records, each of which falls in a particular range.
8. The method of Claim 1, further comprising using the empirical5Serial No. 15/234,943 Filed 8/11/2016Docket No. 60403-0128Reply to Office Action cumulative density function to transform the digital yield data into the transformed digital yield data including transformed digital yield data records, each of which falls in a particular range.
9. The method of Claim 1, further comprising generating the smooth transformed digital yield data by performing one or more of: removing outliers data from the transformed digital yield data, determining one or more missing values in the transformed digital yield data and including the one or more missing values in the smooth transformed digital yield data, or performing a spatial smoothing on the transformed digital yield data.
9. The method of Claim 1, further comprising generating the smooth transformed digital yield data by performing one or more of: removing outliers data from the transformed digital yield data, determining one or more missing values in the transformed digital yield data and including the one or more missing values in the smooth transformed digital yield data, or performing a spatial smoothing on the transformed digital yield data.
10. The method of Claim 1, wherein the set of first merged management zones includes contiguous subregions within the agricultural field that have similar yield limiting factors and are uniformly managed; wherein the first count value for the plurality of management classes indicates a count of management classes in the plurality of management classes.
10. The method of Claim 1, wherein the set of first merged management zones includes contiguous subregions within the agricultural field that have homogeneous yield limiting factors and are uniformly managed; wherein the first count value for the plurality of management classes indicates a count of management classes in the plurality of management classes.
11. The method of Claim 1, further comprising applying any one of: a K-means approach, a fuzzy C-means approach, or a region merging approach.
11. The method of Claim 1, further comprising applying any one of: a K-means approach, a fuzzy C-means approach, or a region merging approach.
12. The method of Claim 1, further comprising generating the set of first merged management zones by executing computer instructions to perform one or more of: applying hierarchical agglomeration; evaluating a delineation quality of management zones by applying one or more clustering validation measures to the set of management zone metrics.
12. The method of Claim 1, further comprising generating the set of first merged management zones by executing computer instructions to perform one or more of: applying hierarchical agglomeration; evaluating a delineation quality of management zones by applying one or more clustering validation measures to the set of management zone metrics.
13. The method of Claim 1, further comprising using the set of first merged management zones to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, and harvesting apparatus.
See last bolded limitation of claim 1 supra.
14. A data processing system comprising: a memory; 
one or more processors coupled to the memory and programmed to: 
receive digital yield data representing yields of crops that have been harvested from an agricultural field; 
transform the digital yield data, by applying an empirical cumulative density function to the digital yield data, to generate transformed digital yield data; 
based on the transformed digital yield data, smooth the transformed digital yield data to result in generating and storing smooth transformed digital yield data; -49- 
60403-0756determine a first count value of a plurality of management classes, wherein the plurality of management classes includes areas in the agricultural field that have relatively homogeneous yield limiting factors, but are not restricted to be spatially contiguous; 
generate a plurality of first management zones for the agricultural field by clustering the smooth transformed digital yield data and using the first count value; 
generate a set of first merged management zones by merging one or more small management zones, of the plurality of first management zones, with their respective similar neighboring large zones; 
store the set of first merged management zones and the first count value in a set of management zone metrics.
13. A data processing system comprising: 
a memory; and
one or more processors coupled to the memory and programmed to: 
receive digital yield data representing yields of crops that have been harvested from an agricultural field; 
transform the digital yield data, by applying an empirical cumulative density function to the digital yield data, to generate transformed digital yield data;  6Serial No. 15/234,943 Filed 8/11/2016Docket No. 60403-0128 Reply to Office Action 
based on the transformed digital yield data, smooth the transformed digital yield data to result in generating and storing smooth transformed digital yield data; 
wherein smoothing the transformed digital yield data comprises: 
plotting the transformed digital yield data onto a virtual geometric digital grid construed for the agricultural field and enclosed by boundaries of the agricultural field; 
determining a particular grid, of the virtual geometric digital grid, that has no corresponding yield data record in the transformed digital yield data; 
determining whether one or more yield data observations for a location corresponding to the particular grid are available in one or more observed yield value sets collected in one or more previous years; 
in response to determining that one or more yield data observations for a location corresponding to the particular grid are available in one or more observed yield value sets collected in one or more previous years: 
determining, using spatiotemporal modeling, a missing yield data record by cross imputing the one or more yield data observations for the location corresponding to the particular grid from the one or more observed yield values sets collected in one or more previous years; and 
imputing the missing yield data record into the transformed digital yield data as the corresponding yield data record; 
in response to determining that no yield data observations for the location corresponding to the particular grid is available in any observed yield value sets collected in previous years: 
determining, for a plurality of neighboring grids that are adjacent to the particular grid, a plurality of neighboring yield data records from the transformed digital yield data; 
determining a plurality of weights for each of the neighboring yield data records; 
computing a weighted sum based on the plurality of neighboring yield data records and the plurality of weights; and 
imputing the weighted sum into the transformed digital yield data as the corresponding yield data record;  7Serial No. 15/234,943 Filed 8/11/2016Docket No. 60403-0128 Reply to Office Action 
determine a first count value of a plurality of management classes, wherein the plurality of management classes includes areas in the agricultural field that have homogeneous yield limiting factors, but are not restricted to be spatially contiguous; 
generate a plurality of first management zones for the agricultural field by clustering the smooth transformed digital yield data and using the first count value; 
generate a set of first merged management zones by merging one or more small management zones, of the plurality of first management zones, with their respective similar neighboring large zones; 
store the set of first merged management zones and the first count value in a set of management zone metrics; and 
automatically control, using the set of first merged management zones, a computer control system of one or more of seeding, irrigation, nitrogen application, and harvesting apparatus.
15. The data processing system of Claim 14, wherein the one or more processors are programmed to: 
determine a second count value for the plurality of management classes; generate a plurality of second management zones by clustering the smooth transformed digital yield data and using the second count value; 
generate a set of second merged management zones by merging one or more small management zones, of the plurality of second management zones, with their respective similar neighboring large zones; 
store the set of second merged management zones and the second count value in the set of management zone metrics.
14. The data processing system of Claim 13, wherein the one or more processors are programmed to: 
determine a second count value for the plurality of management classes; generate a plurality of second management zones by clustering the smooth transformed digital yield data and using the second count value; 
generate a set of second merged management zones by merging one or more small management zones, of the plurality of second management zones, with their respective similar neighboring large zones; and 
store the set of second merged management zones and the second count value in the set of management zone metrics.
16. The data processing system of Claim 15, wherein the one or more processors are programmed to: generate a management zone recommendation based on the set of management zone metrics by evaluating a delineation quality of management zones stored in the set of management zone metrics.
15. The data processing system of Claim 14, wherein the one or more processors are programmed to: generate a management zone recommendation based on the set of management zone metrics by evaluating a delineation quality of management zones stored in the set of management zone metrics.
17. The data processing system of Claim 14, wherein the digital yield data representing crop yields harvested from the agricultural field is obtained from a plurality of historical yield maps.
16. The data processing system of Claim 13, wherein the digital yield data representing crop yields harvested from the agricultural field are obtained from a plurality of 8Serial No. 15/234,943 Filed 8/11/2016Docket No. 60403-0128 Reply to Office Action historical yield maps.  
18. The data processing system of Claim 14, wherein the digital yield data -50- 60403-0756representing crop yields harvested from the agricultural field is preprocessed by performing one or more of: removing yield maps that correspond to multiple crops planted in the same season in the agricultural field, removing yield maps that include yield records outside boundaries of the agricultural field, marking yield records of absolute zeros as missing values, removing yield records for fields that have less than two years of yield maps period, or removing yield maps that have more than a certain count of missing values.
17. The data processing system of Claim 13, wherein the digital yield data representing crop yields harvested from the agricultural field are preprocessed by performing one or more of: removing yield maps that correspond to multiple crops planted in the same season in the agricultural field, removing yield maps that include yield records outside the boundaries of the agricultural field, marking yield records of absolute zeros as missing values, removing yield records for fields that have less than two years of yield maps, or removing yield maps that have more than a certain count of missing values.
19. The data processing system of Claim 14, wherein the empirical cumulative density function transforms the digital yield data to the transformed digital yield data including transformed digital yield data records, each of which falls in a particular range.
18. The data processing system of Claim 13, wherein the empirical cumulative density function transforms the digital yield data to the transformed digital yield data including transformed digital yield data records, each of which falls in a particular range.
20. The data processing system of Claim 14, wherein the smooth transformed digital yield data is generated by performing one or more of: removing outliers data from the transformed digital yield data, determining one or more missing values in the transformed digital yield data and including the one or more missing values in the smooth transformed digital yield data, or performing a spatial smoothing on the transformed digital yield data.  
19. The data processing system of Claim 13, wherein the smooth transformed digital yield data are generated by performing one or more of: removing outliers data from the transformed digital yield data, determining one or more missing values in the transformed digital yield data and including the one or more missing values in the smooth transformed digital yield data, or performing a spatial smoothing on the transformed digital yield data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/             Examiner, Art Unit 2125